DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 7-11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batchelder (US 2017/0100888).
Regarding claim 1, Bartchelder discloses an apparatus comprising: a printhead assembly ([0050]-[0051], FIG. 2A) containing: 
a housing ([0050]; FIG. 2A); 
a printhead ([0050]-[0051]; FIG. 2A) having nozzles that are activated to fire droplets of a functional agent onto a layer of build material particles along flight paths to form sections of a three-dimensional (3D) object from the build material particles ([0050]-[0053], [0060]-[0061]; FIG. 2A); 
light emission devices that, in response to the activation of the nozzles to fire the droplets, are activated for a predetermined period of time to direct light beams across the 
photon detectors located across the flight paths of the droplets from the light emission devices to detect the light beams directed from the light emission devices ([0071]-[0081]; FIG. 5); and 
a controller ([0047]-[0049], [0100]; FIG. 3) connected to the printhead assembly to: receive signals from the photon detectors, determine intensity levels of the light beams detected by the photon detectors based on the received signals, wherein the intensity levels of the light beams correspond to whether the droplets were fired from the nozzles during the predetermined period of time as intended, based on the determined intensity levels of the light beams, determine whether any of the nozzles failed to fire a droplet as intended, and in response to a determination that a first nozzle of the nozzles failed to fire a droplet as intended, output an indication that the first nozzle is operating improperly ([0032], [0100]; FIG. 3).  
Regarding claim 2, Batchelder discloses wherein each of the nozzles includes a chamber and a firing element, and each nozzle corresponds to one of the light emission devices, wherein an activation of the firing element in a particular nozzle is to cause a droplet of the functional agent to be fired from the chamber of the particular nozzle, and cause an activation of a corresponding light emission device ([0071]-[0081]).  
Regarding claim 7, Batchelder discloses wherein the light emission devices are vertical-cavity surface-emitting lasers ([0071]-[0081]).  
Regarding claim 8, Batchelder discloses wherein the light emission devices are to direct the light beams at selected locations on the layer of build material particles and wherein the 
Regarding claim 9, Batchelder discloses wherein the light emission devices are movable to move the light beams and wherein the photon detectors are to detect the light beams as the light beams are moved ([0071]-[0081]; FIG. 5).  
Regarding claim 10, Batchelder discloses spreading build material particles into a layer of build material particles ([0050]-[0053], [0060]-[0061]); 
activating, by the controller, firing elements inside chambers of nozzles in a printhead to selectively fire droplets of a functional agent from the nozzles onto the layer of build material particles to form a section of a three-dimensional (3D) object from the build material particles, the printhead being mounted to a housing ([0050]-[0053], [0060]-[0061]); 
in response to activation of the firing elements, activating, by the controller, light sources for a predetermined period of time to direct light beams across flight paths of the droplets fired from the nozzles, wherein the predetermined period of time is a stored time duration value for the droplets to travel from the nozzles to the layer of build material particles; detecting, by photon detectors, the light beams directed from the light sources across the flight paths of the droplets for thepredeermined period of time: determining, by the controller, intensity levels of the light beams detected by the photon detectors ([0047]-[0049], [0071]-[0076]); 
determining, by the controller, intensity levels of the light beams detected by the photon detectors, wherein the intensity levels of the light beams correspond to whether or not the droplets were fired from the nozzles during the predetermined period of time as intended ([0032], [0047]-[0049], [0100]; see also [0071]-[0081]; FIG. 5); 
based on the determined intensity levels of the light beams, determining, by the controller, whether any of the nozzles failed to fire a droplet as intended ([0032], [0100]); and 
in response to a determination that a first nozzle of the nozzles failed to fire a droplet as intended, outputting, by the controller, an indication that the first nozzle is a malfunctioning nozzle ([0032], [0100]).  
Regarding claim 11, Batchelder discloses wherein each of the light sources corresponds to a respective firing element, the method further comprising activating the light sources respectively corresponding to the activated firing elements ([0050]-[0053], [0060]-[0061]).  
Regarding claim 14, Batchelder discloses a three-dimensional (3D) printing apparatus comprising: 
a spreader to spread build material particles into a layer of build material particles ([0033]-[0035]; FIG. 1); 
a printhead assembly ([0050]-[0051]; FIG. 2A) containing: 
a printhead having nozzles that are activated to fire droplets of a functional agent onto the layer of build material particles along flight paths to form sections of a 3D object from the build material particles ([0050]-[0053], [0060]-[0061]; FIG. 2A); 
a plurality of light sources that, in response to the activation of the nozzles to fire the droplets, are activated for a predetermined period of time to direct light beams across the flight paths of the droplets, wherein the predetermined period of time is a stored time duration value for the droplets to travel from the nozzles to the layer of build material particles ([0071]-[0076]; FIG. 5); and
a plurality of photodetectors located across the flight paths of the droplets from the plurality of light sources to dtect the light beams directed from the plurality of light sources ([0071]-[0081]; FIG. 5); and 
a controller ([0047]-[0049], [0100]; FIG. 3) to:  
receive signals from the plurality of photodetectors ([0071]-[0081]; FIG. 5; see also [0032], [0100]);
determine intensity levels of the light beams detected by the plurality of photodetectors based on the received signals, wherein the intensity levels of the light beams detected by the plurality of photodetectors correspond to whether the droplets were fired from the nozzles during the predetermined period of time as intended; based on the intensity levels of the light beams detected by the plurality of photodetectors, determine whether any of the nozzles failed to fire a droplet as intended; and in response to a determination that a first nozzle of the nozzles failed to fire a droplet as intended, output an indication that the first nozzle is a malfunctioning nozzle ([0071]-[0081]; FIG. 5; see also [0032], [0100]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6, 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder in view of Leyden et al. (U.S. Pat. No. 6,193,923).
Regarding claim 3, Batchelder teaches the limitations as recited in independent claim 1 above, but does not expressly teach wherein the controller is to determine that the first nozzle is operating improperly in response to a determination that an intensity level of the light beam that is directed through the flight path of a droplet first from the first nozzleWO 2018/194680PCT/US2017/028956 26is detected to be higher than a certain threshold level during the predetermined period of time. However, Leyden teaches wherein the controller is to determine that the first nozzle is operating improperly in response to a determination that an intensity level of the light beam that is directed through the flight path of a droplet first from the first nozzleWO 2018/194680PCT/US2017/028956 26is detected to be higher than a certain threshold level during the predetermined period of time (determining jet misfiring inherently requires a threshold, col. 12, l. 40 - col. 13, l. 67; FIG. 4A).  The references as combined are analogous in the field of three-dimensional modeling systems (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the controller to include optically detecting misfiring jet in order to cover print lines to compensate for a misfiring jet as desired by Leyden (col. 13, ll. 28-29).
Regarding claim 4, Batchelder does not expressly teach wherein the controller is further to one of implement a mitigation operation and stop the printhead from firing the droplets of the functional agent onto the layer of build material particles in response to the determination that the first nozzle is operating improperly. However, Leyden teaches wherein the controller is further to one of implement a mitigation operation and stop the printhead from firing the droplets of the functional agent onto the layer of build material particles in response to the determination that the first nozzle is operating improperly (e.g., cease using misfiring jet in the remainder of the building process, col. 12, l. 40 - col. 13, l. 67; FIG. 4A).  The references as combined are analogous in the field of three-dimensional modeling systems (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the controller to stop use of misfiring jets in order to cover print lines to compensate for a misfiring jet as desired by Leyden (col. 13, ll. 28-29).
Regarding claim 5, Batchelder does not expressly teach wherein the controller is to determine a print quality level selected for the 3D object, and wherein the controller is to determine whether to stop fabrication of the 3D object in response to a determination that the first nozzle is operating improperly based upon the determined print quality level selected for the 3D object. However, Leyden teaches wherein the controller is to determine a print quality level selected for the 3D object, and wherein the controller is to determine whether to stop fabrication of the 3D object in response to a determination that the first nozzle is operating improperly based upon the determined print quality level selected for the 3D object (fabrication stops for subsequent layers while compensating for the misfiring jet, col. 12, l. 40 - col. 13, l. 67; FIG. 4A).  The references as combined are analogous in the field of three-dimensional modeling systems (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the controller to stop use of misfiring jets in order to cover print lines to compensate for a misfiring jet as desired by Leyden (col. 13, ll. 28-29).
Regarding claim 6, Batchelder does not expressly teach wherein the controller is further to determine the intensity levels of the light beam based on a timing at which the light beams are interrupted by the droplets. However, Leyden teaches wherein the controller is further to determine the intensity levels of the light beam based on a timing at which the light beams are interrupted by the droplets (optically detecting, col. 12, l. 40 - col. 13, l. 67; FIG. 4A).  The references as combined are analogous in the field of three-dimensional modeling systems (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the controller to determine whether the jets are misfiring based on a light beam (optical detection) in order to cover print lines to compensate for a misfiring jet as desired by Leyden (col. 13, ll. 28-29).
Regarding claim 12, Batchelder does not expressly teach wherein determining that the first nozzle has failed to fire a droplet as intended in response to a received signal indicating that a droplet has not been detected, that a volume of a detected droplet falls below a predefined volume, a composition of a detected droplet is improper. However, Leyden teaches wherein determining whether any of the nozzles failed to fire a droplet as intended further comprises determining that a nozzle has failed to fire a droplet as intended in response to a received signal indicating that a droplet has not been detected, that a volume of a detected droplet falls below a predefined volume, a composition of a detected droplet is improper (optically detecting, col. 12, l. 40 - col. 13, l. 67; FIG. 4A).  The references as combined are analogous in the field of three-dimensional modeling systems (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the controller to determine whether the jets are misfiring based on a light beam (optical detection) in order to cover print lines to compensate for a misfiring jet as desired by Leyden (col. 13, ll. 28-29).
Regarding claim 13, Leyden teaches determining a print quality level selected for the 3D object; determining whether the selected print quality level exceeds a certain print quality level; in response to a determination that the selected print quality level exceeds a certain print quality level, ceasing the activation of the firing elements; and in response to a determination that the selected print quality level falls below the certain print quality level, continuing activation of the firing elements (col. 12, l. 40 – col. 18, l. 67).  
Regarding claim 15, Leyden teaches wherein the controller isWO 2018/194680PCT/US2017/028956 29further to: determine a print quality level selected for the 3D object; determine whether the selected print quality level exceeds a certain print quality level; and in response to a determination that the selected print quality level exceeds a certain print quality level, output an instruction to cease firing of the droplets (col. 12, l. 40 – col. 18, l. 67).

Response to Arguments
Applicant's arguments filed August 3, 2021, have been fully considered but they are not persuasive. Applicant’s claim amendments are, by and large, recitations that merely expound upon intrinsic characteristics of previously recited limitations (or very nearly so). For example, previously recited light emission devices and photon detectors beginning on line 8 of claim 1 now reads as follows:

    PNG
    media_image1.png
    324
    594
    media_image1.png
    Greyscale


On this basis, Applicant takes the following position on page 11 of the response:
    PNG
    media_image2.png
    397
    636
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    239
    637
    media_image3.png
    Greyscale

	However, as shown in FIG. 10 of Batchelder, the laser source is activated for a predetermined period of time – as it must be – and is capable of measurement for the time it takes the extrudate to leave the exit nozzle to reach the deposition surface.	Moreover, the laser source of Batchelder is activated in response to the flow of extrudate (from firing nozzle) because it is a velocimetry assembly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Evan Hulting/
Examiner
Art Unit 1745


/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        November 6, 2021